Citation Nr: 0836135	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable initial rating for 
asbestosis, prior to September 27, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for asbestosis, from September 27, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 until 
November 1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  The Board notes that during the appeal 
process the claims folder was transferred to the Lincoln, 
Nebraska RO.

Although the veteran's February 2004 communication did not 
patently express disagreement with the February 2004 rating 
decision, the Board nevertheless finds that this 
communication should be construed as a notice of 
disagreement.  See Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991) (stating that a liberal standard is applied in 
determining whether a communication can be reasonably 
construed as constituting a Notice of Disagreement).  Indeed, 
in this communication, the veteran expressed his desire to 
continue his appeal informing the Houston RO of his new 
address.  Moreover, the veteran responded to the Houston RO's 
request to schedule him for a disability evaluation regarding 
his service-connected asbestosis.  Overall, the Board finds 
that the evidence is at least in equipoise as to this point 
and, as such, the benefit of the doubt will be afforded to 
the veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also 38 C.F.R. § 4.3 (resolving 
reasonable doubt in favor of the claimant).  Therefore, the 
Board finds that the current appeal arose from a challenge to 
the February 2004 rating decision, as reflected above.

This matter was previously before the Board in May 2007 and 
was remanded for further development.  After completing the 
requested development to the extent possible, April 2008 and 
June 2008 supplemental statements of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  The Board finds that the there has 
been substantial compliance with its May 2007 remand and will 
proceed to adjudicate the appeal.  See Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


With respect to the veteran's request for a hearing made in 
January 2005, it is noted that his request was withdrawn in a 
February 2005 memorandum.  The veteran did not ask to have 
the hearing rescheduled.  Accordingly, the Board hearing 
request is considered withdrawn.  


FINDINGS OF FACT

1.  From August 12, 2003 through September 26, 2005, the 
veteran's service-connected asbestosis is manifested by a 
pulmonary function test showing post-therapy Forced Vital 
Capacity (FVC) of no less than 84 percent of predicted value.  

2.  From September 27, 2005 through July 12, 2007, the 
veteran's service-connected asbestosis is manifested by a VA 
pulmonary function test showing Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 79.5 percent predicted.

3.  From July 13, 2007, the veteran's service-connected 
asbestosis is manifested by a VA pulmonary function test 
showing DLCO(SB) of 64.9 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
asbestosis, from August 12, 2003 through September 26, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.96, 4.97, 
Diagnostic Code 6833 (2007).

2.  The criteria for an initial staged rating in excess of 10 
percent for asbestosis, from September 27, 2005 through July 
12, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.96, 
4.97, Diagnostic Code 6833 (2007).

3.  The criteria for an initial staged rating of 30 percent, 
but no more, for asbestosis, from July 13, 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.96, 4.97, Diagnostic Code 
6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his asbestosis disability.  In this regard, 
because the February 2004 rating action granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the February 2004 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3)) (effective May 30, 2008)).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the respiratory 
disability at issue (38 C.F.R. § 4.97, DC 6833), and included 
a description of the rating formulas for all possible 
schedular ratings under the applicable diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial staged evaluations 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  On a VCAA Notice Form 
dated in May 2008, the veteran indicated that he had no other 
evidence to submit to VA other than his enclosed statement.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  The veteran was afforded VA examinations in 
April 2004 and in November 2005.
  
The Board observes that the April 2004 VA examiner noted that 
no medical records were available for review.  However, it is 
noted that the reported medical history considered by the 
2004 VA examiner was consistent with that contained in the 
claims folder.  Hence, consideration of the current 
disability status was made in view of the veteran's medical 
history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2007).  
Moreover, the April 2004 VA examination report reflects that 
the VA examiner reviewed diagnostic studies provided by the 
veteran dated in December 2001 and in July 2002.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran is appealing the initial disability evaluations 
assigned following the grant of service connection for 
asbestosis.  The veteran contends that his service-connected 
respiratory disability deserves higher evaluations because 
his current assessment does not accurately portray the state 
of his disability.  The veteran contends that the current 
rating for his asbestosis does not contemplate his complaints 
of shortness of breath and chest pains.  See Appellant's 
Brief, dated in September 2008.

The February 2004 rating determination assigned a 
noncompensable rating, effective August 12, 2003.  See 38 
C.F.R. § 3.400(b)(2) (2007).  Thereafter, a rating decision, 
dated in January 2004, increased the initial rating for the 
veteran's service-connected asbestosis to 10 percent, 
effective September 27, 2005.

The VA schedular rating criteria under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, for asbestosis and many other 
interstitial lung diseases, are based upon the results of 
pulmonary function testing (PFT).  Diagnostic Code 6833 
provides a 10 percent rating for forced vital capacity (FVC) 
of 75- to 80-percent predicted or where there is DLCO(SB) of 
66-to 80-percent predicted.  A 30 percent schedular rating is 
warranted for FVC of 65- to 74-percent predicted; or DLCO 
(SB) of 56- to 65-percent predicted.  The rating criteria 
contemplate pulmonary function test results post-therapy, 
which is the standard basis for comparison of pulmonary 
function.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996).  
The current noncompensable (zero percent) rating assigned 
accordingly contemplates the application of 38 C.F.R. § 4.31 
(2007), which stipulates that, when the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.

The Board further notes that 38 C.F.R. § 4.96 states that 
ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
Diagnostic Codes 6819 and 6820 will not be combined with each 
other or with Diagnostic Codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next-higher evaluation where the 
severity of the overall disability warrants such elevation.  
In this case, the clinical evidence shows, and the Board 
finds, that the predominant service-connected disability is 
asbestosis.

From August 12, 2003 through September 26, 2005, the 
pertinent evidence of record includes the VA report of PFT 
performed in April 2004 in connection with rating the 
veteran's service-connected asbestosis.  The PFT report 
revealed a post-therapy/treatment FVC of 105 percent 
predicted.  The PFT results also included pre-
therapy/treatment DLCO of 105 predicted.  It was not 
indicated if the single breath method was used to obtain the 
DLCO results.  The PFT report noted that the spirometry 
showed moderate airflow obstruction with significant 
improvement after bronchodilators.  His diffusion capacity 
was normal, but hyperinflation was noted.  The report of the 
April 2004 VA examination noted that the veteran's physical 
examination was unremarkable.  His chest was clear.  The 
veteran complained of mild to mildly-moderate dyspnea on 
exertion when climbing steps.  The diagnosis was pulmonary 
asbestosis based on diagnostic studies provided by the 
veteran.  Although the VA examiner described the severity of 
the asbestosis as moderate based on a previous chest X-ray 
and CT scan of the chest, the symptomatology was described as 
mild.

Private PFT from BryanLGH Medical Center, dated in August 
2005, reflects a post-therapy/treatment FVC of 84 percent 
predicted.  This private report also reflects a DLCO of 83 
percent predicted, but again, it was not indicated if the 
single breath method was used to obtain the DLCO results.  
The report accompanying the PFT indicates that the FVC was 
within normal limits.  The impression was severe obstructive 
lung disease, most likely consistent with chronic bronchitis 
and/or emphysema.  

Based on the above private and VA medical evidence which 
demonstrates that both the veteran's FVC and DLCO(SB) each 
exceed 80 percent predicted, an initial compensable 
evaluation is not warranted at any time during the period 
from August 12, 2003 through September 26, 2005.  

From September 27, 2005 through July 12, 2007, the pertinent 
medical evidence of record includes a VA report of PFT 
performed in November 2005.  The PFT performed in conjunction 
with the November 2005 VA examination revealed a post-
therapy/treatment FVC of 98.8 percent predicted.  The 
November 2005 VA examination report also reflects a DLCO-SB 
of 79.5 percent predicted.  The interpretation was moderate 
airflow obstruction with significant improvement after 
bronchodilators.  It was further noted that diffusion 
capacity was minimally reduced and that comparison to the 
prior PFT of April 2004 reveals that there was no significant 
change.  The diagnosis was pulmonary asbestosis and chronic 
obstructive pulmonary disease (COPD)/emphysema.  

The Board notes that a rating decision, dated in November 
2007, denied service connection for COPD, to include as 
secondary to service-connected asbestosis.  As noted above, 
the post-service VA medical records reflect a nonservice-
connected diagnosis of COPD/emphysema.  See Report of VA 
examination, dated in November 2005.  However, most of the 
medical records have not specifically indicated what symptoms 
are attributable only to these nonservice-connected 
disabilities.  Thus, the Board will, for the limited purpose 
of this decision, attribute the respiratory signs and 
symptoms to his service-connected asbestosis.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. §  
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition). 

The DLCO(SB) of 79.5 percent predicted, noted on PFT 
performed in November 2005 is consistent with the 10 percent 
rating assigned from September 27, 2005.  The FVC of 98.8 
percent predicted does not meet the criteria of even a 
compensable rating under Diagnostic Code 6833.

The Board finds that a higher initial staged rating of 30 
percent is warranted as of July 13, 2007.  Indeed, a VA 
report of PFT performed on that date reflects a post-
therapy/treatment FVC of 100.0 percent predicted and a 
DLCO(SB) of 64.9 percent predicted.  In light of the DLCO(SB) 
of 64.9 percent predicted and the pertinent diagnostic code 
criteria, the Board finds that an initial rating of 30 
percent is warranted from July 13, 2007, the date of this 
PFT.  38 C.F.R. § 3.400(o) .

The next-higher 60 percent schedular rating under Diagnostic 
Code 6833 is warranted for FVC of 50- to 64-percent 
predicted, or; DLCO(SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  The competent 
clinical evidence of record from July 13, 2007 does not 
reflect, as noted above, FVC or DLCO(SB) results/findings 
that would warrant the next-higher 60 percent rating.  
Additionally, the competent clinical evidence of record does 
not show a maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  See 
Private Functional Capacity Evaluation, dated in September 
2007 (concluding that the veteran demonstrates an ability to 
work in the light physical demand level for an 8-hour workday 
and finding that he would be limited with dynamic walking).

The Board also notes SSA, in an October 2007 decision, 
determined that the veteran to be unable to seek and maintain 
gainful employment due to a severe combination of 
impairments, to include COPD.  The Board acknowledges that 
the veteran was awarded disability benefits by the SSA.  
However, while SSA records and other disability records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  Moreover, in the present case, a review of the 
medical records used to make the SSA disability determination 
did not reveal relevant PFT results, other than those already 
of record, which could afford the veteran a higher initial 
rating.

The Board also has considered whether the veteran's rating 
should be further "staged."  The record, however, does not 
support assigning further staged ratings beyond what the 
Board has found to be appropriate for the reasons set forth 
above.  Fenderson, 12 Vet. App. at 125-26.  As the 
preponderance of the evidence is against the claim for higher 
ratings as stated above, the benefit of the doubt rule is not 
applicable in these instances.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The November 2005 VA examination 
report reflects no history of hospitalization or surgery 
regarding the respiratory disability in question.  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).




ORDER

Entitlement to an initial compensable evaluation for 
asbestosis, prior to September 27, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
asbestosis, from September 27, 2005 through July 12, 2007, is 
denied.

Entitlement to an initial "staged" rating of 30 percent for 
asbestosis is granted, from July 13, 2007, subject to the 
applicable law governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


